Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to applicant arguments filled on 10/22/2021 for application 16/535303.
	Claims 1, 9, 15, 17, 18, 19, 20, 21, 22, 23, 24, 25, and 26 have been amended.
	Claims 1-25 are currently pending and have been examined.
		

Detailed Action


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-4, 8-10, 14, and 25 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Owen et al. (US 10/546655 B2) .


As per claim 1, a charting system for use in a healthcare facility having a network, the 
charting system comprising: 
Owen teaches:
a microphone configured to receive voice inputs from a caregiver (Col. 5 lines 35-38), 
Owen does not explicitly teach however Sanches teaches:
a caregiver locating tag worn by the caregiver and configured to transmit a wireless signal (Col. 24 lines 22-50 wherein wearable tokens are used to track caregivers and assign roles to the caregivers) 
a vital sign monitor configured to obtain at least one vital sign from a patient and to display the at least one vital sign (Col. 17 lines 45), 
a communication device having a voice-to-text module that includes a processor communicatively coupled to the microphone, the processor operating a voice-to-text algorithm (Fig. 13,Col. 27 lines 20-35, and  Col. 28 lines 20-40 wherein semantic analysis is utilized on audio transcript to generate text) , ,and 

wherein the voice-to-text algorithm is activated in response to the caregiver locating tag being within a threshold proximity of the communication device as determined from the wireless signal (Col. 41 lines 5-22 wherein the automatic clinical documentation is “activated” in certain locations within a monitored space. The physician has to be in a specific location, threshold of proximity, in order to activate the automated documentation), and, once activated, the voice-to-text algorithm is configured to convert the at least one vital sign into text in response to the caregiver dictating the at least one vital sign into the microphone, and the processor is configured to initiate transmission of the at least one vital sign to the EMR computer via the network after conversion of the at least one vital sign to text (Fig. 18, Col. 27 lines 20-35, and Col. 28 lines 20-40). 
 
As per claim 2, Owen teaches the charting system of claim 1, wherein the communication device having the voice-to-text module comprises one or more of the following: a patient bed located in a patient room, an audio station of a nurse call system, or a computer located in the patient room (Col. 39 lines 25-26 and Col. 46 lines 15-17). 
 
As per claim 3, Owen teaches the charting system of claim 1, wherein the microphone is also carried by the communication device (Col. 5 lines 35-40). 

As per claim 4, Owen teaches the charting system of claim 1, wherein the voice-to-text algorithm is also configured to convert other clinical inputs into text in response to the caregiver dictating the other clinical inputs into the microphone, wherein the other clinical inputs comprises information regarding one or more of the following: patient complexion, pain level of the patient, bruising of the patient, or any rashes on the patient (Col. 11 lines 25-30). 

As per claim 8, Owen teaches the charting system of claim 1, further comprising a locating system coupled to the voice-to-text module, the locating system including locating receivers situated throughout the healthcare facility, the caregiver locating tag communicating with one or more of the locating receivers that are in communicative proximity with the caregiver locating tag, the locating system further including a locating server communicatively coupled to the locating receivers, the locating server being configured to notify the voice-to-text module that the caregiver has entered the patient room (Col. 2 lines 45-60 and Col. 29 lines 25-35 wherein “the automated clinical documentation process 10 knows when encounter participants( e.g., one or more of encounter participants 226, 228, 230”)). 
 
As per claim 9, Owen teaches the charting system of claim 8, wherein the threshold proximity at which the voice-to-text algorithm is activated in response to the caregiver entering the patient room (Col. 29 lines 25-35). 
 

 
As per claim 14, Owen teaches the charting system of claim 8, wherein the locating system is operable to identify which caregiver has entered the patient room and the voice-to-text module is configured to record which caregiver has entered the patient room in response to receipt of a message from the locating server (Col. 22 lines 35-60 wherein identifying users based on tokens when entering patient rooms is taught). 

As per claim 25, Owen teaches the charting system of claim 1, further comprising a remote computer communicatively coupled to the voice-to-text module via the network, wherein the processor is configured to initiate transmission of the at least one vital sign to the remote computer via the network after conversion of the at least one vital sign to text such that the at least one vital sign is sent to at least two computers (Fig. 1). 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Owen et al. (US 10/546655 B2) in view of Wightman (US 10074364 B1)

As per claim 5, Owen teaches the charting system of claim 1. Owen does not explicitly teach however Wightman teaches wherein the voice-to-text algorithm is configured to be activated by the caregiver prior to dictation (abstract, and Col. 2 lines 15-20 wherein a voice activated device is taught). 


	
As per claim 6, Owen teaches the charting system of claim 1. Owen does not explicitly teach however Wightman teaches the charting system of claim 5, wherein the voice-to-text algorithm is configured to be activated with a button (Col. 11 lines 23-27). The motivation to combine references is the same as seen in claim 5.
 
As per claim 7, Owen teaches the charting system of claim 1. Owen does not explicitly teach however Wightman teaches charting system of claim 5, wherein the voice-to-text algorithm is configured to be activated in response to the caregiver speaking a keyword (abstract). The motivation to combine references is the same as seen in claim 5.

Claim 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Owen et al. (US 10/546655 B2) in view of Tran (US 2013/0172691 A1).


It would have been obvious to one of ordinary skill in skill in the art at the time of filling to combine the automated clinical documentation system and method of Owen (abstract) with the plurality of button that a caregiver can select as taught in Tran. The well-known elements described are merely a combination of old elements, and in combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 12, Owen teaches charting system of claim 8. Owen does not explicitly teach however Tran teaches charting system of claim 11, wherein the voice-to-text module tracks a time that the caregiver selects each button of the plurality of buttons (Para. 181 wherein start and stop times of different interactions are encoded as distinct dimensions in a database). The motivation to combine references is the same as seen in claim 11.
 
.
 
Claim 15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Owen et al. (US 10/546655 B2) in view of Sanchez et al. (US 2004/0073363 A1).

As per claim 15 Owen teaches the charting system of claim 1, further comprising a high accuracy locating system communicatively coupled to the communication device having the voice-to-text module, the high accuracy locating system including locating transceivers situated throughout the healthcare facility, the caregiver locating tag communicating with one or more of the locating transceivers that are in communicative proximity with the caregiver locating tag, the locating system further including a locating server communicatively coupled to the locating transceivers and operable to determine a location of the caregiver locating tag in the healthcare facility within three feet or less of an actual location of the caregiver locating tag (Col. 29 lines 25-30. and Col. 30 lines 30-35 wherein tracking location of caregiver with tags is taught).
Owen does not explicitly teach however Sanchez teaches the locating server being configured to communicate a message to the voice-to-text module indicating that 
It would have been obvious to one of ordinary skill in skill in the art at the time of filling to combine the automated clinical documentation system and method of Owen (abstract) with accurate location tracking as taught in Sanchez. The well-known elements described are merely a combination of old elements, and in combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 20, Owen in view of Sanchez teach charting system of claim 15. Owen does not explicitly teach however Sanchez teaches charting system of claim 15, wherein the charting module includes an equipment locating tag in communication with the plurality of transceivers and the locating server of the high accuracy locating system is operable to determine a location of the equipment locating tag in the healthcare facility within three feet or less of an actual location of the equipment locating tag (Para. 15). The motivation to combine references is the same as seen in claim 15.

Claim 16-19 and 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Owen et al. (US 10/546655 B2) in view of Sanchez et al. (US 2004/0073363 A1) as applied to claim 15 and 21 above, and further in view of Stelfox et al. (US 2014/0361909 A1).


It would have been obvious to one of ordinary skill in skill in the art at the time of filling to combine the automated clinical documentation system and method of Owen (abstract) with accurate location tracking as taught in Sanchez further with the systems and method for activity determination that uses UWB and signal strengths as taught in Stelfox . The well-known elements described are merely a combination of old elements, and in combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 17, Owen in view of Sanchez teach charting system of claim 16. Both Owen and Sanchez do not explicitly teach however Stelfox teaches charting system of claim 16, wherein the location of the caregiver locating tag is determined by the locating server using two way ranging and time difference of arrival (TDOA) techniques (Para. 42). The motivation to combine references is the same as seen in claim 17.
 
As per claim 18, Owen in view of Sanchez teach charting system of claim 16. Both Owen and Sanchez do not explicitly teach however Stelfox teaches charting system of claim 16, wherein the locating server uses signals from only a subset of the 
 
As per claim 19, Owen in view of Sanchez teach charting system of claim 18. Both Owen and Sanchez do not explicitly teach however Stelfox teaches charting system of claim 18, wherein the subset comprises at least three transceivers from the plurality of transceivers having highest signal strength values as compared to others of the plurality of transceivers (Para. 71, 100-101, and 141).  The motivation to combine references is the same as seen in claim 17.
 
As per claim 21, Owen in view of Sanchez teach charting system of claim 20. Both Owen and Sanchez do not explicitly teach however Stelfox teaches charting system of claim 20, wherein the plurality of transceivers communicates via ultra-wideband (UWB) signals with the caregiver locating tag and the equipment locating tag (Para. 5 and 80). The motivation to combine references is the same as seen in claim 17.
 
As per claim 22, Owen in view of Sanchez teach charting system of claim 21. Both Owen and Sanchez do not explicitly teach however Stelfox teaches charting system of claim 21, wherein the locations of the caregiver locating tag and the equipment locating tag are determined by the locating server using two way ranging and 
 
As per claim 23, Owen in view of Sanchez teach charting system of claim 21. Both Owen and Sanchez do not explicitly teach however Stelfox teaches charting system of claim 21, wherein the locating server uses signals from only a subset of the plurality of transceivers to determine the locations of the caregiver locating tag and the equipment locating tag, the subset being determined based on signal strength of signals between the caregiver locating tag and the plurality of transceivers and between and the equipment locating tag and the plurality of transceivers, respectively (Para. 73). The motivation to combine references is the same as seen in claim 17.
 
As per claim 24, Owen in view of Sanchez teach charting system of claim 23. Both Owen and Sanchez do not explicitly teach however Stelfox teaches charting system of claim 23, wherein the subset for each of the caregiver locating tag and the equipment locating tag, respectively, comprises at least three transceivers from the plurality of transceivers having highest signal strength values as compared to others of the plurality of transceivers (Para. 141). The motivation to combine references is the same as seen in claim 17.

Response to Arguments
Applicant's arguments with respect to the rejection above have been considered but are moot in view of the new ground(s) of rejection. It is respectfully submitted that 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAROUN P KANAAN whose telephone number is (571)270-1497.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MAROUN P. KANAAN
Primary Examiner
Art Unit 3686



/MAROUN P KANAAN/Primary Examiner, Art Unit 3686